DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “at least one of the linkages is a torsionally stiff but flexible linkage.” The term “torsionally stiff” is a relative term which renders the claim indefinite. The term “torsionally stiff” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. At best, the instant specification recites in paragraph [00067], “By being flexible, this module can be placed between propulsion modules so that the endoscope is able to freely conform to the environment, but is torsionally stiff to ensure the rotational modules such as the smooth or threaded shells apply their rotational force to spin the shells/casings rather than the center body.”  However, the degree of stiffness that would prevent rotation of the “body” during propulsion would depend upon the manner in which the propulsion force is transmitted to the body and linkage i.e. the particular structure of the coupling between the outer casing 61 and body 18 as well as the coupling between the body 18 and the linkage.  Nowhere does the instant specification specify such structure.  Therefore, the degree of stiffness that would prevent the “body” from rotating during propulsion is not ascertainable thereby rendering the claim as indefinite.  For purposes of examination, the term “torsionally stiff” will be interpreted as requiring merely some degree of torsional stiffness/resistance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7-14, 17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ng et al. (U.S. Patent No. 6,162,171 A; “Ng”).
Ng discloses: 
Regarding claim 1:
An articulating device (1; FIG. 1) for accessing an environment (col. 1, ll. 15-17, “interior of certain human organs”), the device having a plurality of actuation units (2) connected by an inner core (col. 3, ll. 57-59, “wires and tunings (not shown) associated with these devices (4, 6, &7, run into the central cavity (8) of the robot)), comprising:
a. a first actuation unit (11) employing a first locomotive strategy, the first locomotive strategy performing longitudinal locomotion (col. 4, ll. 18-23, “Further extension of the bellow (11) will continue to bring forward [i.e. longitudinal] locomotive force” ); and 
b. a second actuation unit employing a second locomotive strategy, wherein the second locomotive strategy performs nonlongitudinal locomotion (col. 5, ll. 43-45, “pulling forces are generated on the wires which will bring about bending movements of the robot head”); 
c. wherein each of the first and second strategies use a segmented approach (col. 3, ll. 43-47, “plurality of segments (2), having a distal end, connected together by  ) enabling one or multiple embedded actuation units to be individually controlled (via control means 60 depicted in FIG. 6; col. 4, ll. 28-61).



The device of claim 1, wherein the second actuation unit is configured to perform rotational or bending movement (col. 5, ll. 43-44, “bending movements”).
Regarding claim 8:
The device of claim 1, further comprising a controller configured to individually control multiple embedded actuation unit (col. 4, ll. 30-32, “Each set of bellows (11) within one segment (2) or even each individual bellow (11) may be activated independently”; col. 6, ll. 12-15, “The control means (60) controls the sequence by which the linear actuators (16) are activated. Each set of linear actuators (16) or even each individual linear actuator (16) can be activated independently”).
Regarding claim 9:
The device of claim 8, wherein the controller is a computing environment (col. 4, l. 50, “computer program”).
Regarding claim 10:
The device of claim 1, wherein the multiple actuation units are separated by linkages (3).
Regarding claim 11:
The device of claim 10, wherein at least one of the linkages carries data and/or power connectors to a distal actuation unit (col. 3, ll. 53-61, “Referring to FIG. 2, the distal end of the segment (2) houses a plurality of optical fibres (not shown) for a light source ( 4), a water/air opening (5), an instrumentation channel (6) and an imaging device (7), such as an ultracompact charge couple camera. The wires and tunings (not shown) associated with these devices ( 4, 6, & 7) run into the central cavity (8) of the robot (1). These wires and tunings exit the robot (1) bundled together as a tail (not shown) which connects to the last segment (10)” thereby indicating data and/or power connectors extending through linkages for at least the imaging device).




The device of claim 11, wherein the linkage carries data connectors, and where at least one actuation unit has a self-contained energy source or a battery (col. 6, ll. 24-25, “The central cavity (8) in the robot (1) is used to house a power source (69)”).
Regarding claim 13:
The device of claim 10, wherein at least one of the linkages is a torsionally stiff (col. 3, ll. 49-52, “rubber material” inherently has some degree of torsional stiffness/resistance) but flexible linkage (col. 3, ll. 49-52, “A plurality of hollow rubber bellows (11) are used to make the joints (3) each of which has three degrees of rotational freedom and certain degree of translation freedom” thereby indicating a flexible linkage; rubber material).
Regarding claim 14:
The device of claim 1, wherein the environment is a channel in a body (col. 1, ll. 15-17, “interior of certain human organs”).
Regarding claim 17:
A method for accessing an environment (col. 1, ll. 15-17, “interior of certain human organs”) with an articulating device (1; FIG. 1), the device having a plurality of actuation units (2) connected by an inner core (col. 3, ll. 57-59, “wires and tunings (not shown) associated with these devices (4, 6, &7, run into the central cavity (8) of the robot)), comprising:
a. a first actuation unit (11) employing a first locomotive strategy, the first locomotive strategy performing longitudinal locomotion (col. 4, ll. 18-23, “Further extension of the bellow (11) will continue to bring forward [i.e. longitudinal] locomotive force” ); and 
b. a second actuation unit employing a second locomotive strategy, wherein the second locomotive strategy performs nonlongitudinal locomotion (col. 5, ll. 43-45, “pulling forces are generated on the wires which will bring about bending movements of the robot head”); 
c. wherein each of the first and second strategies use a segmented approach (col. 3, ll. 43-47, “plurality of segments (2), having a distal end, connected together by  ) enabling one or multiple 
Regarding claim 21 :
The method of claim 17, further comprising a controller configured to individually control multiple embedded actuation unit (col. 4, ll. 30-32, “Each set of bellows (11) within one segment (2) or even each individual bellow (11) may be activated independently”; col. 6, ll. 12-15, “The control means (60) controls the sequence by which the linear actuators (16) are activated. Each set of linear actuators (16) or even each individual linear actuator (16) can be activated independently”).
Regarding claim 22:
The method of claim 21, wherein the controller is a computing environment (col. 4, l. 50, “computer program”).
Claim(s) 1-2 and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto (U.S. P.G. Publication No. 2017/0202440 A1; “Okamoto”).
Okamoto discloses:
Regarding claim 1:
An articulating device (3) for accessing an environment (¶ [0044]), the device having a plurality of actuation units (3b, 30; ¶ [0047]-[0049]) connected by an inner core (¶ [0047], “bending wire”), comprising:
a. a first actuation unit (32) employing a first locomotive strategy (forward/longitudinal propulsion), the first locomotive strategy performing longitudinal locomotion (¶ [0056]-[0057]); and
 b. a second actuation unit (35, 33g, 50) employing a second locomotive strategy (bending), wherein the second locomotive strategy performs nonlongitudinal locomotion (¶ [0047]); 
c. wherein each of the first and second strategies use a segmented approach (FIG. 3 depicts different segments 3b, 3d, 3c) enabling one or multiple embedded actuation units to be individually controlled (bending is individually controlled by knobs 4UD, 4RL where propulsion is individually controlled via  an external switch, see ¶ [0047]-[0049]).

The device of claim 1, wherein the first locomotion device has the shape of and performs the function of an Archimedes screw (¶ [0056]-[0057], “propulsion is generated by screw action caused by the spiral shape portion 32 coming into contact with a body cavity wall accommodating rotation”; the screw is capable of function as an Archimedes screw owing to the spiral shape portion 32 being inherently capable of displacing and would displace fluid along the boundary layer thereon during operation).
Regarding claim 15:
An articulating device (3) for accessing an environment (¶ [0044]), the device having a plurality of actuation units (3b, 30; ¶ [0047]-[0049]) connected by an inner core (¶ [0047], “bending wire”), comprising:
a. a first actuation unit (3b) employing a first locomotive strategy (bending), the first locomotive strategy performing transverse locomotion (¶ [0047]); and
 b. a second actuation unit (35, 33g, 50) employing a second locomotive strategy (rotation), wherein the second locomotive strategy performs nonlongitudinal locomotion (¶ [0048]-[0049], “second motion is a rotation motion”; ¶ [0078]-[0079]); 
c. wherein each of the first and second strategies use a segmented approach (FIG. 3 depicts different segments 3b, 3d, 3c) enabling one or multiple embedded actuation units to be individually controlled (bending is individually controlled by knobs 4UD, 4RL where rotation is individually controlled via  an external switch, see ¶ [0047]-[0049]).
Regarding claim 16:
The articulating device of claim 15, further comprising a third actuation unit (32) employing a third locomotive strategy (forward/longitudinal propulsion), wherein the third locomotive strategy performs longitudinal locomotion or propulsion (¶ [0056]-[0057]).



A method for accessing an environment (¶ [0044]) with an articulating device (3), the device having a plurality of actuation units (3b, 30; ¶ [0047]-[0049]) connected by an inner core (¶ [0047], “bending wire”), comprising:
a. a first actuation unit (32) employing a first locomotive strategy (forward/longitudinal propulsion), the first locomotive strategy performing longitudinal locomotion (¶ [0056]-[0057]); and
 b. a second actuation unit (35, 33g, 50) employing a second locomotive strategy (bending), wherein the second locomotive strategy performs nonlongitudinal locomotion (¶ [0047]); 
c. wherein each of the first and second strategies use a segmented approach (FIG. 3 depicts different segments 3b, 3d, 3c) enabling one or multiple embedded actuation units to be individually controlled (bending is individually controlled by knobs 4UD, 4RL where propulsion is individually controlled via  an external switch, see ¶ [0047]-[0049]).
Regarding claim 18:
The method of claim 17, wherein the first locomotive strategy performs the function of an Archimedes screw (¶ [0056]-[0057], “propulsion is generated by screw action caused by the spiral shape portion 32 coming into contact with a body cavity wall accommodating rotation”; the screw is capable of function as an Archimedes screw owing to the spiral shape portion 32 being inherently capable of displacing and would displace fluid along the boundary layer thereon during operation).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Allred, III et al. (U.S. Patent No. 4,796,607 A; “Allred”).
Ng teaches all the limitations of claim 1, see above, and further that the second actuation unit includes a wire coupled at one end to a motor (80; col. 5, ll.40-45) and an opposite end to an inner wall (col. 5, ll. 29-32, “A plurality of lead wires connected to motors(80) located outside the robot (1) may be used to activate a steering mechanism (15) embedded in the front two segments (2)”), wherein control of the motor is configured to control at least in part the shape of the actuation unit (col. 4, ll. 42-43), wherein the second actuation unit employs a wire bending mechanism including parallel motor systems (80; col. 5, ll. 29-45).  However, Ng does not expressly disclose the wire being a twisted string having a helical shape and being a spring, and including multiple parallel twisted string systems.
Allred teaches a wire (14) being a twisted string having a helical shape (col. 4, ll. 3-4, “two pairs of steering cables 14, which are preferably twisted strand stainless steel cables” the helical shape a result of being “twisted”), the twisted string being a spring (insofar as steel material inherently having a spring constant), and including multiple parallel twisted string systems (FIG. 1  depicts multiple parallel twisted string systems 14; MPEP § 2125) as a preferable wire configuration for a smooth and precise bending mechanism (col. 4, ll. 2-4; see also col. 2, ll. 61-63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng such that the wire is a twisted string having a helical shape and being a spring, and including multiple parallel twisted string systems, as taught by Allred, as a preferable wire configuration for a smooth and precise bending mechanism. 
Ng as modified above further teaches the following:

The method of claim 17, wherein the second locomotive strategy includes a twisted string bending strategy (14 in Allred), wherein control of a motor (80) is configured to control at least in part the shape of an actuation unit (col. 5, ll. 40-53), wherein the actuation unit employs a twisted string bending mechanism (col. 5, ll. 24-53).
Regarding claim 20:
The method of claim 19, wherein the second actuation unit is configured to perform rotational actuation (col. 5, ll. 43-45, “By turning these shafts, pulling forces are generated on the wires which will bring about bending movements of the robot head” the “turning” of the shafts qualifying as “rotational actuation”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D YABUT whose telephone number is (571)270-5526.  The examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL D YABUT/Primary Examiner, Art Unit 3656